Citation Nr: 0421044	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1954.  He died in September 2001.  The appellant is 
the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Huntington, West Virginia, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The appellant was never provided with a letter describing 
what evidence she should provide, what evidence VA would 
obtain, and how VA would assist in her claims.  Therefore, 
the appellant must be apprised of all of the applicable 
provisions of the VCAA including what evidence would 
substantiate her specific claims and the division of 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the appellant needs to provide.  

Additionally, it appears that there are other reasons for 
remanding the case.  It appears the veteran was hospitalized 
at the Huntington VA Medical Center in West Virginia in 
September 2001.  The Board can find no clinical records from 
that VAMC in the veteran's claims file, and can find no 
evidence of an attempt by the RO to obtain such records.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, 
the Board notes that the appellant has identified a private 
facility, Boone Memorial Hospital, as possible sources of 
relevant private medical treatment.  The RO must therefore 
obtain these treatment records because they may contain 
medical findings and other conclusions that might be 
determinative in the disposition of the claim.  Finally, 
although the certificate of death indicated that the veteran 
died at home, in a report of contact, dated October 1, 2001, 
it was indicated that the veteran died at the Logan General 
Hospital.  This should be clarified, and Logan Hospital 
records obtained, if available.

The Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by the appellant and by the 
evidence of record.)  Therefore, the RO must attempt to 
obtain the above-referenced evidence prior to appellate 
review or otherwise fulfill its duty to assist.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
appellant be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate her 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the appellant of which 
portion of the information and evidence 
is to be provided by the appellant and 
which part, if any, VA will attempt to 
obtain on behalf of the appellant.  After 
the appellant has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), she should be given 
the opportunity to respond.

2.  The RO should also request the 
appellant to provide the names, addresses 
and dates of treatment of all medical 
care providers, VA or non-VA, who have 
provided pertinent treatment of the 
veteran.  After the appellant has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Of particular 
interest would be pertinent treatment 
records from the Huntington VA Medical 
Center dated in September 2001, as well 
as treatment records from Boone Memorial 
Hospital and any terminal records from 
Logan General.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the appellant, a written 
notation to that effect should be placed 
in the file.  The appellant and her 
representative are also to be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the appellant's 
claim.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
appellant an SSOC and allow her a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



